Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 15, 2020, have been carefully considered.  No claims have been canceled; new claims 15-20 have been added.
Claims 1-20 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on February 28, 2019.

Withdrawn Objections
	The objections to the Specification and claim 6, stated in the previous Office Action, have been withdrawn in view of Applicants’ persuasive argument traversing the objection to the Specification and of the amendment to Applicants’ claim 6.

Withdrawn Rejection
	The 35 U.S.C. 102(a)(1) rejection of claim 8 as being anticipated by Brack (U. S. Patent No. 2,148,680), stated in the previous Office Action, has 

Maintained/New Rejection
	The following rejection of record, stated in the previous Office Action, is being maintained, and additionally includes therein new claims 15, 19, and 20.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-7 and 9-14 stand, and new claims 15, 19, and 20 are, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brack (U. S. Patent No. 2,148,680).
Regarding claims 1-7, 9, 13, 14, 15, and 19, Brack teaches alternately woven wires of (1) platinum-rhodium wires containing 10% of rhodium having a diameter of 0.06 mm and (2) platinum-iridium wires containing 1% of iridium having a diameter of 0.075 mm.  Between five and ten of the alternately woven wires of (1) and (2) (reading upon “n” in claims 1, 2, and 6) are, in turn, alternately woven with a wire consisting of at least 99.9% platinum, to form a network having 1020 meshes per square centimeter.  Five layers of the network are combined to form a contact body.  
The alternately woven wires of (1) and (2) are considered to read upon Applicants’ “intertwined filaments”.  The respective diameters of these alternately woven wires are considered to read upon the diameters recited in claims 3-5, 9, 13, and 14.  Further, as the wires of (1) and (2) respectively contain 10% of rhodium and 1% of iridium, the balances of these wires is platinum, thereby reading upon the amounts of platinum recited in Applicants’ claims 1 and 7, as well as being formed of platinum (“a common composition”), as recited in Applicants’ claim 9.
Regarding claim 10, the aforementioned network is considered to read upon Applicants’ claimed “catalyst gauze”.
Regarding claim 11, Brack teaches a process for the oxidation of ammonia, wherein a reaction mixture comprising ammonia is passed through a catalyst comprising the aforementioned network; see claim 1 of Brack. Further, Brack teaches the feasibility in the aforementioned woven wires employed in the process for the oxidation of ammonia (claim 1 of Brack), and further teach that “good yields of nitrogen oxides” are obtained with platinum-rhodium alloys (col. 1, lines 1-12 of Brack).
claims 12 and 20.  
	In view of these teachings, Brack anticipates Applicants’ claims 1-7, 9-15, 19, and 20.

Response to Arguments
	In response to Applicants’ argument that “Brack fails to anticipate or render obvious claim 1 of the present application…”, the Examiner respectfully submits that Applicants’ claims in their present form are considered to be read upon by Brack, in that the alternately woven wire of Pt/Rh wire and Pt/Ir wire reads on the limitation “intertwined filament” and, when five to 10 of these alternately woven wires are combined with the platinum wire, a “twisted wire comprising assembly of n intertwined filaments”, as instantly claimed, is formed.  Further, each of the Pt/Rh wire, the Pt/Ir wire and the Pt wire disclosed in Brack “comprise at least 50% by weight of Pt”, as instantly claimed.
	In response to Applicants’ argument that “Brack is no different than the gauzes described in the background of the present application…such as represented by Attachment A”, the Examiner respectfully submits that because Brack does not provide any drawings, it cannot be immediately determined if the Attachment A presented by Applicant is an accurate description of Patentee’s invention.  Further, Applicants’ Attachment A does 
In response to Applicants’ arguments that Brack “fails to appreciate the multiple benefits made available in the art by the claim 1 wire configuration”, including the “formation of gauze having a higher contact surface…and a less uniform outer surface allowing an improved residence time of the ammonia in the gauze made of said wire” and the “increased activity…and reduced selectivity to N2O”, the Examiner respectfully submits that Applicants have not presented any convincing comparative evidence supporting said benefits.  Further, it is noted that these features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For these reasons, Applicants’ arguments traversing the teachings of Brack, and the above-maintained rejection, have been considered, but are not persuasive.

Allowable Subject Matter
Claims 8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Brack does not teach or suggest the limitations of these claims, regarding the filaments (a) each comprising at least 5% by weight Rh, as recited in claims 8 and 17, (b) each including an alloy comprising Pt and Rh, as recited in claim 16, or (c) each filament being of the same material, as recited in claim 18.

Conclusion
Although this Office Action additionally addresses newly submitted claims 15-20, the limitations therein are considered read upon by Brack, as stated above.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 9, 2021